Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 02/04/22.
	Claims 1-12 are pending.
	The Drawing and specification amendment filed 02/04/22 is entered.
	The IDS filed 03/02/22 has been considered.  An initialed copy accompanies this action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The previous 112(b) rejection is withdrawn in view of applicant’s amendment and remarks.
	The previous prior art rejection over WO 2016/152869 A1 is withdrawn in view of applicant’s amendment and remarks.  Specifically, the reference does not disclose or fairly suggest the instantly claimed content (0.1-less than 10wt%) of the conductive auxiliary (i.e. second carbon material).
	Note the following new grounds of rejection below.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al 2019/0044137 A1.
Initially, applicant’s definition of the claim terminology “partially exfoliated graphite” at para 0048 of the instant specification is noted.
Zhamu discloses a lithium ion battery that exhibits a significantly improved specific capacity and much longer charge-discharge cycle life. In one preferred embodiment, the battery comprises a cathode, an anode, an electrolyte in ionic contact with both the cathode and the anode, and an optional separator disposed between the cathode and the anode, wherein, prior to the battery being assembled, the anode comprises (a) an anode active material layer composed of fine particles of a first anode active material having an average size from 1 nm to 10 .mu.m, an optional conductive additive, and an optional binder that bonds the fine particles and the conductive additive together to form the anode active material layer having structural integrity and (b) a layer of lithium metal or lithium metal alloy having greater than 80% by weight of lithium therein, wherein the layer of lithium metal or lithium metal alloy is in physical contact with the anode active material layer (Abstract).  The reference teaches an electrode material which may contain amorphous carbon-coated electrode active materials (0038; 0103), a second anode active material (e.g. graphite 0040), and a conductive additive such as expanded graphene platelets (0041; example 1 para 0126).  The reference teaches amounts of metal/metal oxide particles and graphene which overlap with those instantly claimed (para 0092; 0094), and teaches that the multi-component system increases capacity by 10-20% (0097), including exemplified values of 2000 mAh/g (0128).
	Although the reference does not exemplify the claimed electrode active materials with sufficient specificity to anticipate the above listed claims, the reference clearly suggests embodiments with ranges overlapping those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  With respect to dependent claims 7 and 8, the examiner submits that the skilled artisan would have to utilize only routine testing an optimization in order to determine the suitable particle aspect ratio and surface area resulting in suitable electrical properties.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
May 16, 2022